DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 03/07/2022. Currently, claims 1-20 are pending. Claims 1-11 are examined for the purpose of this prosecution. Claim 1 has been amended. Claims 12-20 have been withdrawn. No newly added or cancelled claim(s). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2009/0087076 (Jenrick et al. – hereinafter Jenrick), and further in view of U.S. Patent Appl. Pub. No. 2012/0115616 (Phillips et al. – hereinafter Phillips).

Referring to claim 1, Jenrick discloses a currency accounting system for a plurality of linked gaming devices, comprising: 
a currency scanner integrated into each of a plurality of networked electronic gaming devices whereby each said currency scanner visually scans one or more surfaces of a printed casino currency item inserted into an associated electronic gaming device; [See paragraphs 0005, 0105-0107, 0224, 0248, 0256-0258, 0082, 0090, 0098, 0110, 0119, 0126-0128 – Each of the gaming devices contain a bill validator or slot box. The bill validator is used to detect a barcoded ticket number on the surface of a barcoded ticket. It is well known in the art that a barcode reader/scanner is used in reading barcoded information printed on a surface.]
a network communications interface associated with each of said plurality of networked electronic gaming devices; and [See paragraphs 0005, 0105-0107, 0224, 0248, 0256-0258, 0160, 0216, 0223, Fig. 11]
a processor associated with each of said plurality of networked electronic gaming devices, each said processor configured to: [See paragraphs 0079, 0223-0225]

transmit the identifier of the printed casino currency item via the associated network communications interface to a remote currency tracker; [See paragraphs 0005, 0105-0107, 0224, 0248, 0256-0258, 0126-0128, 0224, 0225, 0238, 0250-0255, 0257-0259]
receive, via the associated network communications interface and in response to transmission of the identifier of the printed casino currency item, an identifier of a currency acceptance location associated with the electronic gaming device through which the printed casino currency item passed; and [See paragraphs 0005, 0105-0107, 0224, 0248, 0256-0258, 0238, 0250-0255, 0257-0259, 0261] 
Jenrick does not explicitly disclose the limitations: 
each of said electronic gaming devices further including a game display, memory and user interface, said user interface configured to receive user inputs relative to game play on said game display; and 
generate a currency report using the identifier of the printed casino currency item and the identifier of the currency acceptance location associated with the electronic gaming device. 
Phillips teaches a system with the limitations: 
each of said electronic gaming devices further including a game display, memory and user interface, said user interface configured to receive user inputs relative to game play on said game display; and [See paragraphs 0096-0101, Fig. 2]
Each gaming chip is programmable with an identifier, and each identifier is readable by one or more gaming devices located within the casino. Transaction information associated with each gaming device is sent to the central server for reporting. The report contains various information including movement of gaming chips through the casino establishment.] 
One of ordinary skill in the art would have recognized that applying the known technique of Phillips to Jenrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Phillips to the teaching of Jenrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data collection and report generation to Jenrick. Further, applying the data collection and report generation process to Jenrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient reporting of gaming activities within a casino environment. [See Jenrick 0140, 0252; Phillips paragraphs 0083, 0084, 0142, 0169] 

Referring to claim 2, the combination of Jenrick and Phillips discloses the currency accounting system of claim 1, further comprising: a currency feeder configured to retrieve the printed casino currency item from a currency container and feed the printed casino currency item into the currency scanner. [See Jenrick paragraphs 0005, 0105-0107, 0224, 0248, 0256-0258, 0082, 0084, 0085, 0166, 0261]

Referring to claim 4, the combination of Jenrick and Phillips discloses the currency accounting system of claim 1, wherein the processor is configured to: 
receive, and transmit via the network communications interface, identifiers of a plurality of printed casino currency items; and [See Jenrick paragraphs 0005, 0105-0107, 0224, 0248, 0256-0258, 0126-0128, 0224, 0225, 0238, 0250-0255, 0257-0259]
receive, via the network communications interface, an identifier of one or more currency acceptance locations through which the plurality of printed casino currency items passed. [See Jenrick paragraphs 0126-0128, 0224, 0225, 0238, 0250-0255, 0257-0259]

Referring to claim 5, the combination of Jenrick and Phillips discloses the currency accounting system of claim 4, wherein the processor is further configured to determine a total value of the plurality of printed casino currency items. [See Jenrick paragraphs 0118, 0224, 0367] 

Referring to claim 6, the combination of Jenrick and Phillips discloses the currency accounting system of claim 4, wherein the processor is further configured to sort the plurality of printed casino currency items by at least one of: denomination value; printed casino currency type; or currency acceptance location. [See Jenrick paragraphs 0006, 0145, 0151] 

claim 8, the combination of Jenrick and Phillips discloses the currency accounting system of claim 4, wherein the processor is configured to alert a user when a currency acceptance location is not received for an item in the plurality of printed casino currency items. [See Jenrick paragraphs 0082, 0116]

Referring to claim 9, the combination of Jenrick and Phillips discloses the currency accounting system of claim 1, wherein: the processor is configured to: 
receive, via the network communications interface and in response to the transmission of the identifier of the printed casino currency item, identifiers of at least two currency acceptance locations and at least one currency dispensing location through which the printed casino currency item passed; and [See Jenrick paragraphs 0224, 0225, 0238, 0250-0255, 0257-0259]
generate the currency report using the identifiers of the at least two currency acceptance locations and the at least one currency dispensing location. [See Phillips paragraphs 0061, 0074, 0142, 0169, 0170] 

Referring to claim 10, the combination of Jenrick and Phillips discloses the currency accounting system of claim 1, wherein the identifier of the printed casino currency item comprises a serial number. [See Jenrick paragraphs 0090, 0094, 0097] 

Referring to claim 11, Phillips discloses the currency accounting system of claim 1, wherein the identifier of the currency acceptance location comprises an identifier of a currency acceptance device or currency scanner. [See Jenrick paragraphs 0126, 0127]

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Jenrick in view of Phillips as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2013/0316797 (Gelinotte et al. – hereinafter Gelinotte).

Referring to claim 3, the combination of Jenrick and Phillips discloses the currency accounting system of claim 2, wherein: the identifier of the currency acceptance location comprises a first identifier; and [See Phillips 0080, 0086, 0087, 0160, 0162, 0163, 0167] 
The combination does not explicitly disclose the limitations: 
the processor is further configured to:
receive a second identifier of a currency acceptance location associated with the currency container; 
compare the first identifier to the second identifier; and 
alert a user when the first identifier differs from the second identifier. 
Gelinotte teaches a system with the limitations: 
the processor is further configured to:
receive a second identifier of a currency acceptance location associated with the currency container; [See paragraphs 0014, 0015, 0017, 0045-0048]
compare the first identifier to the second identifier; and [See paragraphs 0014, 0015, 0017, 0045-0048]
alert a user when the first identifier differs from the second identifier. [See paragraphs 0014, 0015, 0017, 0045-0048] 


Referring to claim 7, the combination of Jenrick, Phillips and Gelinotte discloses the currency accounting system of claim 4, wherein the processor is configured to alert a user when different printed casino currency items in the plurality of printed casino currency items have passed through different currency acceptance locations. [See Gelinotte paragraphs 0017, 0026, 0042 – An alert may be generated based on issues associated with chip movement with a casino establishment.] 

Response to Arguments
103 Rejection(s)
Applicant's arguments filed 03/07/2022 with respect to the rejection of claims 1, 2, 4-6 and 8-11 under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2009/0087076 (Jenrick) in view of U.S. Patent Application Publication No. 2012/0115616 (Phillips) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). See MPEP 2145(III)
The system of Jenrick teaches a casino environment comprising one or more electronic gaming machines (paragraphs 0224, 0248). Each gaming machine comprises a bill validator associated therewith. The bill validator is used to detect a ticket number printed on the surface of a barcoded ticket and transmits the information to a ticket tracking system that keeps track of ticket movements within a casino (paragraphs 0256-0258). It is well known in the art that a barcode reader/scanner is used in reading barcoded information printed on a surface (paragraphs 0105-0107). Accordingly, a bill validator comprises a barcode reader/scanning element for detecting the ticket number encoded on the barcoded ticket. 
In addition, the system of Phillips teaches an analogous system for tracking and reporting gaming activities within a casino/gaming establishment. Phillips teaches tracking and monitoring the movement and activities of one or more identifiers associated with an RFID chip. The collected information is used in generating one or more reports. See paragraphs 0061, 0074, 0169. 

Thus, the combination of the teachings of Jenrick and Phillips teaches the claimed invention. 

Applicant's arguments filed 03/07/2022 with respect to the rejection of claims 3 and 7 under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2009/0087076 (Jenrick) in view of U.S. Patent Application Publication No. 2012/0115616 (Phillips), and in further view of U.S. Patent Application Publication No. 2013/0316797 (Gelinotte) have been fully considered, but they are not persuasive. 

In response to Applicant’s arguments, Examiner notes that the combination of Jenrick and Phillips teaches the claimed invention as discussed above. In addition, the cited portions of Gelinotte teach the claimed limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687